DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
REASONS FOR ALLOWANCE
3.	Claims 1-8, 11-14, 17-24, 29, and 30, are allowed over the prior art of record as presented by the applicant on 04/18/2022.
4.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1 and 17.
5.	The closest prior art of record is: Bengtsson et al. (PGPub 2014/0336586); and Sarnoff et al. (USPN 3,336,924).
6.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system or method comprising a drug delivery device comprising: 
a housing having an opening; 
a container disposed at least partially within the housing and including a wall with an interior surface and a seal member with an end surface, the interior surface of the wall and the end surface of the seal member defining a reservoir filled with a drug, wherein a position of the seal member is fixed with respect to a position of the wall of the container; 
a delivery member having an initial position wherein a distal end of the delivery member is disposed within the housing and a second position wherein at least the distal end of the delivery member is disposed through the opening for insertion into a patient; and 
a fluid pathway assembly connected to the container and including: 
a container access needle having a point.
Specifically, regarding independent claims 1 and 17, the prior art to Bengtsson and Sarnoff, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the fluid pathway assembly further comprises:
	an overmold member covering a length of the container access needle, the overmold member being moveable relative to the seal member to carry the container access needle between a storage position, where the point is disposed exterior to the reservoir, and a delivery position, where the point extends through the end surface of the seal member into the reservoir, 
wherein during drug delivery the overmold member facilitates fluid communication between the container access needle and the delivery member.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/17/2022